UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21409 Pioneer Municipal High Income Advantage Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:March 31 Date of reporting period:July 1, 2016 to June 30, 2017 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Municipal High Income Advantage Trust By (Signature and Title) /s/ Lisa Jones Lisa Jones, Chief Executive Officer & President Date:August 15, 2017 Pioneer Muni High Income Advantage Trust PUERTO RICO COMWLTH REF-PUB IMPT Ticker:Security ID:74514LE86 Meeting Date: MAR 30, 2017Meeting Type: Written Consent Record Date:NOV 17, 2016 #ProposalMgt RecVote CastSponsor 1By Marking For I Direct TheNoneForManagement Institution Holding My Bonds to Transmit and Confirm My Bond Holding Information for Recording In The Registry. By Marking Against My Bonds Shall Be Missing From The Registry. END NPX REPORT
